United States Court of Appeals
                     For the First Circuit


No. 19-1325

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         KIMBERLY KITTS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                   Lynch, Lipez, and Thompson,
                         Circuit Judges.


     Vivian Shevitz for appellant.
     Sara Miron Bloom, Assistant United States Attorney, with whom
Andrew E. Lelling, United States Attorney, was on brief, for
appellee.


                          March 3, 2022
            LIPEZ, Circuit Judge.             Appellant Kimberly Kitts, an

investment adviser, pleaded guilty to one count of investment

adviser    fraud,   four    counts    of   wire    fraud,     and   one   count   of

aggravated identity theft.        On appeal, Kitts argues that her plea

was not knowing and voluntary, that her conduct, as described at

the change-of-plea hearing, did not constitute wire fraud and

aggravated identity theft, that several sentencing enhancements

were improperly applied, and that her counsel was ineffective.

Hence, she asks that her guilty plea, the judgment of conviction,

and the sentence relating thereto all be vacated.                         If those

contentions are rejected, Kitts argues that her sentence should at

least be reduced from eighty-seven to eighty-four months to accord

with the district court's oral ruling.              We affirm.

                                        I.

            Kitts's arguments on appeal primarily target her change-

of-plea hearing and sentencing, and we therefore only briefly

recount    the   facts     concerning        her   criminal    activity     before

describing those two proceedings.              Because Kitts pleaded guilty,

"we draw the essential facts from the change-of-plea colloquy and

the   uncontroverted       portions   of     the   presentence      investigation

report."    United States v. Jimenez, 512 F.3d 1, 2 (1st Cir. 2007).

            Kitts worked as an investment adviser at Royal Alliance,

a financial services firm in Massachusetts.                 She also operated a

"purported financial consulting" company named Marquis Consulting,


                                           - 2 -
LLC.       In approximately 2011, she began misappropriating client

funds by directing her clients' money into an account (the "Marquis

Consulting Account"), which she used to pay personal expenses.

From       2011    through    mid-2017,    Kitts    appropriated    approximately

$3,454,138, primarily from three clients (referred to as Clients

A, B, and C),1 before her conduct was discovered.

                  In an information filed in September 2018, Kitts was

charged with investment adviser fraud in violation of 15 U.S.C.

§§ 80b-6 and 80b-17 (Count One), wire fraud in violation of 18

U.S.C. § 1343 (Counts Two through Five), and aggravated identity

theft in violation of 18 U.S.C. § 1028A (Count Six).                     Although

Kitts initially pleaded not guilty to all counts, she subsequently

entered a guilty plea, without a plea agreement, and waived

indictment.

                  Throughout the proceedings in the district court, Kitts

was represented by attorney Michael Mattson, who had previously

represented Kitts in "local matters."               According to Kitts, Mattson

had no prior experience in federal criminal matters.

A. The Change-of-Plea Hearing

                  At   the   outset   of   her   change-of-plea     hearing,   the

district court confirmed with Kitts that she was in an appropriate

mental state to participate in the proceeding.                     The court then



       The Presentence Report primarily focuses on Clients A, B,
       1

and C, but Kitts had seven total victims.


                                            - 3 -
asked   whether   she   had    received   a    copy   of   the   information,

understood that she was charged with six counts, and had an

opportunity to discuss the charges with counsel.             Kitts answered

yes to these questions.

            The court advised her that, by pleading guilty, she would

be waiving her constitutional right to be indicted by a grand jury.

Again, Kitts confirmed that she understood. In response to another

inquiry from the court, Kitts stated that she had discussed the

waiver with her attorney.         Neither party raised any objections

during this portion of the proceeding.

            The   district     court   then    proceeded    with   the     plea

colloquy.    Kitts affirmed that she was neither forced to plead

guilty nor had she received any assurances that induced her to

plead guilty.      Then, as directed by the court, the government

detailed    the   maximum     statutory   penalties    applicable     to    the

charges.    In relevant part, the government explained that the

aggravated identity theft charge carried a "mandatory term of

incarceration of two years, which shall not be concurrent with any

other term of imprisonment imposed under any other provision of

law."   The government also reported the maximum five-year sentence

for investment adviser fraud and the maximum twenty-year sentences

that accompanied the wire fraud counts.

            When asked if she understood that the district court had

the authority to impose a term of imprisonment of up to five years


                                       - 4 -
on Count One, charging investment adviser fraud; up to twenty years

on Counts Two through Five, the wire fraud counts; and a "minimum

mandatory sentence of two years" on the identity theft charge,

Kitts said yes.   Noting that Kitts was upset, the district court

confirmed that she still understood the court's questions.

          After informing Kitts of the role of the sentencing

guidelines in the court's sentencing decision, the court explained

the rights she would forfeit by pleading guilty, including the

right to a trial by jury, the right to a trial in which she would

have been presumed innocent, the right to assistance of counsel in

her defense during the trial, and the right to confront the

witnesses against her.    The court then asked the government to

summarize the facts that would have been offered at trial.        Kitts

agreed with the prosecutor's summary of the facts as they related

to the essential elements of the charges, although she disputed

the exact monetary amounts involved.

          The district court then accepted Kitts's guilty plea,

finding that it was knowing and voluntary, and that she understood

the charges against her and the consequences of her plea.

B. Sentencing

          The   Presentence   Report   ("PSR")   calculated   a   total

offense level of twenty-eight for Counts One through Five and a

criminal history category of I, corresponding to a guideline

sentencing range of seventy-eight to ninety-seven months.          That


                                  - 5 -
calculation began with a base offense level of seven, which was

increased by sixteen levels to reflect losses of more than $1.5

million but less than $3.5 million attributable to her crimes.

See   U.S.S.G.    §    2B1.1(b)(1).     The    offense    level   was   further

increased by a two-point enhancement for the victims' substantial

financial hardship,        a two-point enhancement for sophisticated

means, and a four-point enhancement "because the offense involved

a violation of securities law and . . . the defendant was an

investment adviser, or a person associated with an investment

adviser."        See    U.S.S.G.   §   2B1.1(b)(2)(A)(iii),       (b)(10)(c),

(b)(20)(A).      The offense level was then decreased by three to

credit       Kitts's      acceptance     of        responsibility.           See

U.S.S.G. § 3E1.1(a), (b).          For the sixth count -- aggravated

identity theft -- the PSR reported the mandatory, consecutive two-

year sentence.         Thus, the total guideline range was 102 to 121

months.2

             Kitts's attorney, Mattson, lodged several objections to

the   PSR,    including    an   objection     to   the   application    of   the

sophisticated means enhancement.            Although he did not submit a




      2The guideline range of seventy-eight to ninety-seven months
refers only to Counts One through Five. As to Count Six, "the
guideline sentence is the term of imprisonment required by
statute," U.S.S.G. § 2B1.6(a), which, here, was two years
consecutive to the sentence on the other charges. As the court
explained during sentencing, this scheme led to a total guideline
sentencing range of 102 to 121 months.


                                       - 6 -
sentencing memorandum before the sentencing hearing, Mattson did

provide additional documentation at the hearing, including medical

records,3 documentation that Kitts had surrendered her passport,

and at least one letter in support of Kitts.     Mattson also raised

an objection at the hearing to the application of the substantial

financial hardship enhancement.        In addition, two victims made

oral statements at the sentencing hearing.

          The district court overruled       Kitts's objections and

orally imposed a sentence of eighty-seven months, three years of

supervised release, and restitution in the amount of $3,085,939.

The eighty-seven-month sentence included sixty-three months for

Counts One through Five and the consecutive two years for the

aggravated identity theft count.    The sentence imposed was thus a

substantial downward variance from the guideline range of 102 to

121 months for all six counts.

                                 II.

          As noted, Kitts challenges on appeal the validity of her

guilty plea, the judgment of conviction, and her sentence.        We

start our analysis with her ineffective assistance of counsel

claim.



     3 Kitts suffered from cancer beginning in 2011. As of 2016,
she was in remission. She also had been diagnosed with Crohn's
disease. The court considered Kitts's medical conditions, as well
as the fact that she was caring for her mother, in imposing its
sentence.


                                   - 7 -
A. Ineffective Assistance of Counsel

            Generally, "[w]e have held with a regularity bordering

on   the   monotonous   that   fact-specific   claims   of   ineffective

assistance cannot make their debut on direct review of criminal

convictions, but, rather, must originally be presented to, and

acted upon by, the trial court" in post-conviction proceedings.

United States v. Mala, 7 F.3d 1058, 1063 (1st Cir. 1993).             On

direct appeal of an ineffective assistance of counsel claim, we

have three options: "(1) decline to hear the claim, permitting the

appellant to raise the issue as part of a subsequent § 2255

petition; (2) remand the claim to the district court for necessary

fact-finding; or (3) decide the claim on the record before us."

United States v. Colón-Torres, 382 F.3d 76, 85 (1st Cir. 2004)

(quoting United States v. Leone, 215 F.3d 253, 256 (2d Cir. 2000)).

Ordinarily, we will only reach the merits if the factual record is

sufficiently developed to allow consideration of the claim or

remand for further factual development if there are significant

indicia of ineffectiveness in the record.      See id. On this record,

we find no basis for departing from our usual practice of requiring

that the claim be first raised in post-conviction proceedings.

Hence, we dismiss Kitts's ineffective assistance of counsel claim

without prejudice.




                                    - 8 -
B. The Guilty Plea

          When a defendant pleads guilty, she "effectively waives

several constitutional rights.       For that waiver to be valid, due

process   requires   that    the   plea   amount    to   a   voluntary   and

'intentional relinquishment . . . of a known right.'"                United

States v Cotal-Crespo, 47 F.3d 1, 4 (1st Cir. 1995) (quoting

McCarthy v. United States, 394 U.S. 459, 466 (1969)).            The entry

of a guilty plea is governed by Federal Rule of Criminal Procedure

11, which was designed "to ensure that a defendant who pleads

guilty does so with full comprehension of the specific attributes

of the charge and the possible consequences of the plea."            United

States v. McDonald, 121 F.3d 7, 11 (1st Cir. 1997).                We have

explained that our review of a challenge to a guilty plea is

animated by the "core concerns" of Rule 11: "(1) absence of

coercion, (2) understanding of the charges, and (3) knowledge of

the consequences of the plea."        United States v. Pimentel, 539

F.3d 26, 29 (1st Cir. 2008) (quoting United States v. Rodríguez-

León, 402 F.3d 17, 24 (1st Cir. 2005)).            "Rule 11 also requires

the district court to determine whether there is a factual basis

for a guilty plea."    Id.

          Kitts challenges the validity of her guilty plea on three

grounds: (1) that she did not understand the full consequences of

her plea, (2) that she did not understand the nature of the

charges, and (3) that the government provided an inadequate factual


                                     - 9 -
basis for the wire fraud and aggravated identity theft charges at

the change-of-plea hearing.    These arguments are raised for the

first time on appeal.     Hence, they are subject to plain error

review.   United States v. Borrero-Acevedo, 533 F.3d 11, 15 (1st

Cir. 2008).   To establish plain error, Kitts must demonstrate that

(1) an error occurred; (2) the error was "clear or obvious"; (3)

the error affected her substantial rights; and (4) the error

"seriously affect[ed] the fairness, integrity or public reputation

of [the] judicial proceedings."      Puckett v. United States, 556

U.S. 129, 135 (2009) (quoting United States v. Olano, 507 U.S.

725, 736 (1993)); see also United States v. Rabb, 5 F.4th 95, 101

(1st Cir. 2021).   For the reasons given below, we find no error in

the district court's acceptance of Kitts's guilty plea.

          1.    The Alleged      Failure   to   Inform   Kitts   of   the
Consecutive Sentence

          Kitts contends that her plea was invalid because she was

not informed of the mandatory, consecutive two-year sentence that

attached to the aggravated identity theft count.         At the change-

of-plea hearing, the district court asked the government to state

the maximum statutory penalties that applied to Kitts.                The

prosecutor recited as follows:

          With respect to investment adviser fraud in
     violation of 15, United States Code, Section 80b,
     incarceration for five years; supervised release for
     three years; a fine of $250,000 or twice the gross gain
     or loss, whichever is greater; a mandatory special



                                  - 10 -
      assessment of $100; restitution; and forfeiture to the
      extent charged in the information.
           With respect to wire fraud in violation of 18,
      United States Code, Section 1343, incarceration for 20
      years, a five-year term of supervised release, and the
      same fine and restitution and forfeiture and special
      assessment I just mentioned.
           With respect to aggravated identity theft in
      violation of 18, United States Code, 1028A, mandatory
      term of incarceration of two years, which shall not be
      concurrent with any other term of imprisonment imposed
      under any other provision of law; one year of supervised
      release; a special assessment of $100 per count;
      restitution; and forfeiture to the extent charged in the
      information.

(Emphasis added).

           The court then asked Kitts if she understood

      that as to each of the counts I have the authority to
      give you a term of imprisonment of[,] on Count One, the
      investment adviser fraud, of up to five years; on Counts
      Two through Five, the wire fraud counts, up to 20 years;
      and as to the identity theft charge, a minimum mandatory
      sentence of two years?

Kitts replied in the affirmative.         Thereafter, the district court

again referred to the "minimum mandatory sentence of two years on

Count Six" when explaining the role of the sentencing guidelines.

            Kitts was thus expressly told by the prosecutor that

the   sentence   attached    to   Count   Six    was   both   mandatory     and

consecutive. As we have previously held, the fact that the maximum

possible   penalties   are   communicated       to   the   defendant   by   the

prosecutor, rather than the court, is not an error.               See United

States v. Yazbeck, 524 F.2d 641, 643 (1st Cir. 1975) (per curiam)

("To satisfy [Rule 11], the record must show that the defendant



                                     - 11 -
was personally advised of the sentence provided by law . . . .

This does not mean that a judge may never rely on the prosecutor

. . . to state in open court the relevant statutory provision or

to   conduct   portions   of   the    required     inquiry."   (citations

omitted)); see also United States v. Raineri, 42 F.3d 36, 40 (1st

Cir. 1994) (noting that "district judges often rely heavily . . .

on the prosecutor to provide the court with a description of

statutory penalties").4   There was no error here.

          2.   The Alleged Failure to Inform Kitts of Elements of
the Charges

          Kitts argues that her guilty plea was deficient because

she was not adequately informed of the elements of the wire fraud

and aggravated identity theft charges.5          This claim is belied by

the record.


     4 Kitts also claims that she was not informed that she "would
be responsible in all cases for 'losses' not in fact suffered by
[her] investor-clients."    Presumably, Kitts refers to the fact
that her clients would be reimbursed by an insurance policy. It
is evident from the record, however, that Kitts was informed
several times that the charges carried the possibility of
restitution and that, in response to inquiry from the district
court, Kitts averred that she understood that prospect. Moreover,
the law on this point is unmistakable.              See 18 U.S.C.
§ 3664(f)(1)(B) ("In no case shall the fact that a victim has
received or is entitled to receive compensation with respect to a
loss from insurance or any other source be considered in
determining the amount of restitution.").
     5 It is unclear if Kitts also intends this argument as a
challenge to the information or as part of her ineffective
assistance of counsel theory. Any challenge to the information
has been waived. We have held "with monotonous regularity that an
unconditional guilty plea effectuates a waiver of any and all
independent non-jurisdictional lapses." United States v. Cordero,


                                     - 12 -
            Under Rule 11, the court must "ensure that the defendant

understands 'the nature of each charge' to which [she] is pleading

guilty."    United States v. Cruz-Rivera, 357 F.3d 10, 13 (1st Cir.

2004)   (quoting    Fed.   R.   Crim.    P.   11(b)(1)(G)).      In   certain

circumstances, the reading of the indictment may be sufficient to

fulfill this obligation.          Id.    During the plea colloquy, the

district    court   recited     the   list    of   counts   charged   in   the

information, stating the count number, statutory section, and

nature of the charge, and asked whether Kitts understood the

charges against her.       She stated that she did.         In addition, the

district court ascertained that Kitts had received a copy of the

information and had an opportunity to discuss the charges with her

attorney.    The information itself contains the statutory language

setting forth the elements of the                wire fraud and aggravated

identity theft charges and a statement of the relevant facts:

     On or about the dates below, in the District of
     Massachusetts and elsewhere, the defendant, [Kimberly
     Kitts], having devised and intending to devise a scheme
     and artifice to defraud, and for obtaining money and
     property by means of materially false and fraudulent
     pretenses, representations and promises, did transmit
     and cause to be transmitted by means of wire
     communication in interstate commerce, writings, signs,
     signals, pictures, and sounds, for the purpose of
     executing the scheme and artifice, as follows:

42 F.3d 697, 699 (1st Cir. 1994). Such a waiver includes alleged
defects in the information. See United States v. Urbina-Robles,
817 F.3d 838, 842 (1st Cir. 2016). As we have already addressed
Kitts's ineffective assistance of counsel claim, we address this
argument under Rule 11 only.


                                        - 13 -
 Count     Date (on        From            To                   Item
  No.      or about)
   2       6/25/2013       Financial       Marquis     Wire transfer of
                           Consulting      Acct, TD    $75,000 from account
                           Firm            Bank, MA    of Client A to
                           Account,                    Marquis Consulting
                           NJ                          Account
   3           7/2/2013    Financial       Marquis     Wire    transfer   of
                           Consulting      Acct, TD    $87,500 from account
                           Firm            Bank, MA    of   Client    A   to
                           Account,                    Marquis    Consulting
                           NJ                          Account
   4       10/4/2013       Financial       Marquis     Wire    transfer   of
                           Consulting      Acct, TD    $50,000 from account
                           Firm            Bank, MA    of   Client    A   to
                           Account,                    Marquis    Consulting
                           NJ                          Account
   5       5/22/2017       Financial       Marquis     Wire    transfer   of
                           Consulting      Acct, TD    $125,000         from
                           Firm            Bank, MA    account of Clients B
                           Account,                    and C to Marquis
                           NJ                          Consulting Account

       . . .

       On or about May 22, 2017, in the District of
       Massachusetts and elsewhere, the defendant, [Kimberly
       Kitts], did knowingly possess and use, without lawful
       authority, a means of identification of another person,
       to wit, the name[] and brokerage account number of
       Client[] B, during and in relation to the crime of wire
       fraud . . . .

           The     terms   of     the   information   are   clear,   the   court

satisfied itself that Kitts was competent to plead, Kitts confirmed

that she had an opportunity to discuss the charges with her

attorney, and, after hearing the charges against her, Kitts stated

that she understood them.               In these circumstances, we reject

Kitts's claim that she was not adequately informed of the elements



                                          - 14 -
of the wire fraud and aggravated identity theft charges.                See

United States v. Ramirez-Benitez, 292 F.3d 22, 27 (1st Cir. 2002)

(finding no error where "[t]he terms of the indictment alone

sufficed to put [defendant] on notice of the charge . . . .

[Defendant] admitted he understood the charge and the court found

him   competent    to   plead");   see   also   United   States   v.   Díaz-

Concepción, 860 F.3d 32, 36-37 (1st Cir. 2017) (holding that the

fact that the district court did not explain a specific element of

the charged crime was not an error in violation of Rule 11).

             3.   The Factual Sufficiency of the Charges

             Kitts asserts that her conduct, as described at the

change-of-plea hearing, "arguably . . . did not violate" 18 U.S.C.

§ 1343 (wire fraud) and 18 U.S.C. § 1028A (aggravated identity

theft), and hence the court should not have accepted her plea.           We

disagree.

             a. Wire Fraud

             Kitts argues that the theft charged in Count Five was

complete when she received the $125,000 check from her clients'

account6 and, therefore, the fact that she subsequently initiated

an interstate wire transfer to deposit the check does not amount

to wire fraud.7      To prove wire fraud, the government must "show


      6   This was a joint account of Clients B and C.
      Kitts purports to offer a similar argument about Counts Two,
      7

Three, and Four, but she develops the argument only with respect
to Count Five.     Accordingly, we focus only on those facts


                                     - 15 -
. . . [defendant's] knowing and willful participation in a scheme

to defraud and the use of interstate wires to further that scheme."

United States v. Tum, 707 F.3d 68, 72 (1st Cir. 2013).

          In support of her theory that her conduct did not amount

to wire fraud, Kitts relies on Kann v. United States, 323 U.S. 88

(1944), in which the Supreme Court overturned a conviction for

mail fraud after concluding that "[i]t cannot be said that the

mailings in question were for the purpose of executing the scheme."

Kann, 323 U.S. at 94.         In that case, the defendants had cashed

several checks at banks different from the drawee banks, triggering

the depository banks (those that had cashed the checks) to mail

the checks to those drawee banks to collect the funds.            Id. at 90-

92.   The mailings between the banks were the basis for the mail

fraud charge.       Id. at 90-91.       The Court rejected this theory of

mail fraud, explaining that the mailings at issue occurred after

"[t]he persons intended to receive the money had received it

irrevocably.    .    .   .   It   was   immaterial   to   them,   or   to   any

consummation of the scheme, how the bank which paid or credited

the check would collect from the drawee bank."            Id. at 94.

          Here, as the government notes, "[t]he interstate wiring

of $125,000 . . . was an integral part of the fraudulent scheme

. . . as the fraud was not complete until at least when Kitts


underlying Count Five. See, e.g., Rodríguez v. Mun. of San Juan,
659 F.3d 168, 175 (1st Cir. 2011).


                                        - 16 -
received the stolen funds into her own Marquis Consulting account."

Kitts's    conduct,    as   recounted   at   the   change-of-plea   hearing,

clearly satisfied the statutory requirements for wire fraud.

            b. Aggravated Identity Theft

            The aggravated      identity     theft statute requires that

Kitts, "during and in relation to a felony violation enumerated in

subsection (c), knowingly transfer[red], possesse[d], or use[d],

without lawful authority, a means of identification of another

person."     18 U.S.C. § 1028A(a)(1).            The list of felonies in

subsection (c) includes "any provision in chapter 63 (relating to

mail, bank, and wire fraud)."       Id. at § 1028A(c)(5).     Although the

broader identity theft statute proscribes the same type of identity

theft,    that   is,   "knowingly   transfer[ing],     possesses[ing],   or

us[ing], without lawful authority, a means of identification of

another person," id. at § 1028(a)(7), that statute only requires

that the identity theft be "in connection with[] any unlawful

activity that constitutes a violation of Federal law, or that

constitutes a felony under any applicable State or local law," id.

Therefore, the charge of aggravated identity theft, in contrast to

simple identity theft, applies when the theft is connected to a

specific felony from the statutory list in subsection (c).

            Given that we have already rejected Kitts's claim that

her conduct did not constitute wire fraud, a crime listed in

subsection (c), the key inquiry here is whether Kitts "knowingly


                                        - 17 -
transfer[red], possesse[d], or use[d], without lawful authority,

a   means   of    identification       of"    one     of    her    clients.        Id.   at

§ 1028A(a)(1) (emphasis added).                Kitts argues that, as she had

signing     authority      for   her   clients,       her    use    of    her    client's

signature cannot constitute identity theft.

             We confronted a similar argument in United States v.

Ozuna-Cabrera, 663 F.3d 496, 497-99 (1st Cir. 2011), where we

considered       the   requirements      of    aggravated         identity      theft    in

relation to a defendant who had purchased a passport and social

security card and attempted to use them to apply for a new

passport.        Ozuna-Cabrera claimed that, because he had purchased

the "means of identification" from a willing seller, he was not

using it "without lawful authority."                   Id. at 498.         We rejected

that   argument,       concluding      that   "Congress       intended         § 1028A   to

address a wide array of identity crimes, and not only those

iterations        involving      conventional         theft."            Id.     at   500.

Significantly, we explained that "regardless of how the means of

identification is actually obtained, if its subsequent use breaks

the law . . . it is violative of § 1028A(a)(1)."                      Id. at 499.

             In    light    of   our    holding       in    Ozuna-Cabrera,        Kitts's

conduct clearly constituted aggravated identity theft.                          The basis

for the aggravated identity theft charge is the $125,000 theft




                                             - 18 -
from Clients B and C.8    Kitts used Client B's name and account

number to request a $125,000 check from Clients B and C's brokerage

account, payable to her own account.     She then deposited these

funds into her Marquis Consulting Account, which she used to pay

her personal expenses -- conduct well beyond any lawful authority

given to her by her clients to use their accounts.       Thus, her

challenge to the factual basis for her plea to the aggravated

identity theft charge fails.9

C. Sentencing

          Kitts challenges several aspects of her sentence.

          1. Loss Calculation

           Kitts contends that the loss figure calculated in the

PSR overstated her culpability -- an error she did not raise in


     8 Kitts also argues that she should have been charged with
simple identity theft, rather than aggravated identity theft,
under § 1028(a)(7). She contends that the "scheme to defraud" was
actually investment adviser fraud, not wire fraud.        But, the
information plainly specifies that the aggravated identity theft
count is tied to a specific instance of wire fraud charged as Count
Five.
     9 In connection with the aggravated identity theft charge,
Kitts alludes in her briefing to a proportionality argument,
claiming that the prosecutor "unfairly 'upped the ante'" by
charging wire fraud as a predicate for aggravated identity theft,
which comes with a mandatory, two-year consecutive sentence, 18
U.S.C. § 1028A(a)(1), (b)(2), instead of charging her with simple
identity theft under § 1028(a)(7), which does not carry a mandatory
sentence.   For the reasons explained above, Kitts was plainly
chargeable under the aggravated identity theft statute and it is
well established that the choice of charge is a matter of
prosecutorial discretion.   See Bordenkircher v. Hayes, 434 U.S.
357, 364 (1978).


                                - 19 -
the district court.           Accordingly, we review the district court's

acceptance of the calculation for plain error.

               The PSR reported that the loss sustained by Kitts's

victims totaled $3,085,939, which resulted in a sixteen-level

increase in her offense level.               This figure did not include an

additional $368,199 that was already repaid.10                 Kitts argues that

the district court also should have excluded amounts that were not

"losses" because they were covered by an insurance policy.                   She

notes that "individuals were made whole by the broker-dealer, which

was in turn compensated by an Errors & Omissions insurance policy

into which Kitts had paid."

               We have explained that reimbursement by an insurance

policy merely "shifts the loss to another victim (the insurance

company)."          United States v. Alegria, 192 F.3d 179, 191 (1st Cir.

1999).    Therefore, regardless of whether Kitts's clients were

subsequently reimbursed by an insurance policy, it was appropriate

to include the full amount of misappropriated funds in the loss

calculation.          See United States v. Stepanian, 570 F.3d 51, 55-57

(1st Cir. 2009) (holding that "victims" of crime include those

whose losses were reimbursed).

               As    to   Kitts's   suggestion   that    the   loss   calculation

should    be    reduced      because   her    theft     impacted   only   wealthy


     10The PSR states that this money "was credited and/or repaid
to the victims," but it unclear by whom or with what funds.


                                         - 20 -
clients,11 that is a woefully misguided argument.                 As we have

previously explained, the guidelines "suggest[] that 'loss' refers

primarily to the value of what was taken, not the harm suffered by

the victim."       United States v. Walker, 234 F.3d 780, 783 (1st Cir.

2000).    The guidelines provide no offset for choosing victims who

arguably would suffer less from the financial harm.              The district

court was correct to consider the full value of the misappropriated

funds in its loss calculation.

            2. Sentencing Enhancements

            Our review of sentencing enhancements consists of "clear

error     review    [of]   factual   findings,       de   novo   review   [of]

interpretations and applications of the guidelines, and abuse of

discretion review [of] judgment calls."          United States v. O'Brien,

870 F.3d 11, 15 (1st Cir. 2017) (quoting United States v. Cox, 851

F.3d 113, 119 (1st Cir. 2017)).

            First,     Kitts   challenges      the    application    of    the

sophisticated means enhancement.        Undisputed portions of the PSR

indicate that, after her employer began an investigation, Kitts

attempted to cover up the misappropriation of her clients' funds

by creating a fake company and fake Schedule C tax forms.                 Kitts




     11 In her brief, Kitts states that "the 'loss' figure
overstated Kitts'[s] culpability.    Kitts was aware . . . her
clients were wealthy enough to weather the use of some of their
funds (which she told herself was temporary)."


                                      - 21 -
also    "altered      the   Marquis      Consulting    Account   statements      to

disguise the source and amounts of the deposits into that account."

       The    commentary    to    the    guidelines    defines   "sophisticated

means" as follows:

       For purposes of subsection (b)(10)(C), "sophisticated means"
       means especially complex or especially intricate offense
       conduct pertaining to the execution or concealment of an
       offense. For example, in a telemarketing scheme, locating
       the main office of the scheme in one jurisdiction but locating
       soliciting operations in another jurisdiction ordinarily
       indicates sophisticated means. Conduct such as hiding assets
       or transactions, or both, through the use of fictitious
       entities, corporate shells, or offshore financial accounts
       also ordinarily indicates sophisticated means.
U.S.S.G. § 2B1.1 cmt. n.9(B).             Kitts argues that the unauthorized

use of a client's signature and creating a fake company are not

complex or sophisticated.             The guidelines and our jurisprudence

disagree.      See, e.g., United States v. Pacheco-Martinez, 791 F.3d

171,    179    (1st     Cir.     2015)    (upholding     application     of     the

sophisticated      means    enhancement      where     the   defendant   "set    up

multiple corporate entities in order to facilitate his fraudulent

schemes"); United States v. Foley, 783 F.3d 7, 26 (1st Cir. 2015)

(upholding application of the enhancement where, inter alia, the

defendant used fake checks and "directed his paralegal to draw and

then redeposit a check . . . to create the appearance that the

borrower's funds had been received").               The record plainly supports

the application of the enhancement.




                                           - 22 -
           Kitts also objects to the two-point enhancement for

substantial financial hardship.       The PSR connects the application

of the enhancement to the losses suffered by Client A.              In total,

Kitts fraudulently obtained approximately $2,014,887 from Client

A.    As a result, the PSR reports, "[Client A's] savings w[ere]

nearly depleted and she was forced to liquidate her apartment in

order to generate funds to support herself."              Kitts argues that

the victims who spoke at her sentencing hearing -- not including

Client A, who submitted a victim impact letter instead -- were

more upset about being deceived by a friend than about their

financial losses.      And, in another misguided argument, Kitts

suggests in her brief that her clients did not suffer financial

hardship because they were "well-off."12

           It is the impact on the victims' financial situation,

not their distress when speaking at the sentencing hearing, that

is relevant to the substantial financial hardship enhancement.

See United States v. George, 949 F.3d 1181, 1185-86 (9th Cir. 2020)

(interpreting the term "substantial financial hardship").             Client

A's   experience,   including   the    loss    of   her   savings    and   the

liquidation of her apartment, inescapably constitutes substantial

financial hardship within the ambit of the guidelines.                     See


       Kitts
      12       argues that "while what she did to [her] clients was
wrong, none     of [her] well-off clients suffered particularly
'substantial   financial hardship.'" She does not make any specific
arguments as   to the impact on Client A.


                                      - 23 -
U.S.S.G. § 2B1.1 cmt. n.4(F) (listing "suffering a substantial

loss of a . . . savings or investment fund" and "making substantial

changes   to    his   or   her    living   arrangements"   as   examples   of

substantial financial hardship).           Accordingly, the district court

did not abuse its discretion in applying the substantial financial

hardship enhancement.

D. Written Judgment

            Lastly, Kitts argues that the eighty-seven-month term of

incarceration in the judgment entered against her must be reduced

to eighty-four months. During the sentencing hearing, the district

court initially stated that it was "impos[ing] a sentence of 87

months, that's 63 months on Counts One through Five and on-and-

after time of 24 months for a total of 87 months."          However, later

in the hearing, when formally imposing sentence, the district court

appeared to make a misstatement:

     [I]t is the judgment of this [c]ourt that you're hereby
     committed to the custody of the Bureau of Prisons for a
     term of 84 months.
     This term shall consist, as I said, of 63 months on
     Counts One through Five to be served concurrently with
     each other, and a term of 24 months on Count Six to be
     served consecutively to the term imposed on Counts One
     through Five.

The written judgment contains a sentence of eighty-seven months.

Kitts contends that the discrepancy between the court's second

statement      referencing   an    eighty-four-month    sentence   and     the




                                       - 24 -
written judgment requires that her term of incarceration be amended

to eighty-four months.

           Kitts relies on United States v. Rosario, 386 F.3d 166,

168 (2d Cir. 2004) for the general proposition that "in the event

of variation between an oral pronouncement of sentence and a

subsequent written judgment, the oral pronouncement controls."         As

the    Second   Circuit   explained,    "[t]his   rule   implements   the

requirement that a defendant is entitled to be present at all

critical stages of his trial, including sentencing."         Id. at 168-

169.    We adhere to the same rule.       See, e.g., United States v.

Ortiz-Torres, 449 F.3d 61, 74 (1st Cir. 2006).

           However, our analysis typically focuses on whether a

defendant had appropriate notice of the terms of the written

judgment at the sentencing.       Id.   Kitts does not argue that she

lacked notice of the sentence contained in the written judgment.

She simply argues that her sentence must be amended to correspond

with the court's statement during the formal imposition of her

sentence, when the court made the mathematical error.

           This argument fails.    The district court first explained

that it was imposing a sentence of eighty-seven months, divided

into the two segments it identified (sixty-three months on Counts

One through Five and twenty-four months on Count Six), and it

subsequently recorded that sentence in the written judgment.          The

district court's isolated reference to eighty-four months, in its


                                    - 25 -
second   reference   to   the   prison    term,   was   clearly   a    simple

misstatement.    Following      that    misstatement,    the   court    again

referenced the separate terms of sixty-three months and twenty-

four months (totaling eighty-seven months).         In light of the first

reference to an eighty-seven-month sentence and the subsequent

correct recitation of the months attached to each count, Kitts had

notice of the terms of the written judgment, and we see no basis

to amend the judgment based on an isolated misstatement.

           Affirmed, except that Kitts's ineffective assistance of

counsel claim is dismissed without prejudice.




                                       - 26 -